PER CURIAM
Darwin D. Stevenson ("Stevenson") appeals the trial court's judgment following a jury trial convicting him of first-degree and third-degree assault. In his sole point on appeal, Stevenson argues the trial court erred in denying his pre-trial motion for a continuance because the denial deprived trial counsel of adequate time to investigate Stevenson's charges, interview witnesses, prepare a defense, and develop an attorney-client relationship with Stevenson.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).